Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-22 and 24, drawn to a method of operating a first communication node, the method comprising: receiving a communication at the first communication node from a second communication node, the communication including information bits in a plurality of information bit positions; determining, by the first communication node, a subset of the information bit positions of the communication that are punctured, the determining being performed based on detected or decoded control information; and responsive to determining the subset, reducing, by the first communication node, magnitudes of information bits in the subset of the information bit positions that are punctured, classified in H04J3/07.
II.  Claims 26-30 and 32, drawn to a method of operating a network node, comprising: receiving data bits for transmission to a receiving node; mapping the data bits to a first a set of time-frequency resource elements; puncturing a subset of the first set of time-frequency resource elements by replacing data bits mapped to the subset of the first set of time-frequency resource elements with first control bits; mapping second control bits to a second set of time-frequency resource elements, wherein the second control bits indicate a location of the subset of the first set of time-frequency resources; and transmitting a downlink signal to the receiving node including the first set of time- frequency resource elements and the second set of time-frequency resource elements, classified in H04J4/00.


During a telephone conversation with Alan M. Weisberg on December 22, 2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-22 and 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II, claims 26-30 and 32, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al, and in further view of U.S. Publication No. 20180234993 to Hosseini et al.
Referring to claim 1, Liberg et al disclose in Figure 1-5 a method of operating a first communication node (UE 10; apparatus 10 can be a mobile device; Sections 0017 and 0071), the method comprising:
Receiving a communication (first data block 50) at the first communication node from a second communication node (not shown; UE 10 receives communication from a remote transmitter via receiver 18 of UE 10; Sections 0003, 0007, 0029, and 0071), the communication including information bits in a plurality of information bit positions.  Remote transmitter transmits first data block 50 to UE 10, wherein first data blocks comprises information bits in a plurality of information bit positions.
Determining, by the first communication node, a subset of the information bit positions of the communication that are punctured…  Sections 0045-0051: UE 10 determines information bit positions that are punctured and information bit positions that are not punctured.  
Responsive to determining the subset, reducing (assigning low-confidence values; refer to Gorday et al rejection below), by the first communication node, magnitudes of information bits in the subset of the information bit positions that are punctured.  Sections 0045-0051:  UE forms regenerated soft bits 56.  UE 10 forms each regenerated soft bit 56 as a sign determined by the binary value of the corresponding first hard bit 54 and a magnitude that is set to a low-confidence value in relation to the applicable range of soft bit magnitudes, if the corresponding first hard bit 54 corresponds to a punctured bit position in the first data block 50, or to a high-confidence value, if the corresponding first hard bit 54 corresponds to a non-punctured bit position in the first data block 50.  Punctured bits are omitted from the transmission.  So, UE 10 assigns low-confidence values to regenerated soft bits 56 that correspond to punctured bit positions in the first data block 50 and assigns high-confidence values to regenerated soft bits 56 that correspond to non-punctured bit positions in the first data block 50.   Refer to Sections 0019-0073.
Liberg et al do not specifically disclose responsive to determining the subset, reducing, by the first communication node, magnitudes of information bits in the subset of the information bit positions that are punctured.  
Gorday et al disclose in Section 0031 wherein a soft bit may be viewed as a “0” or “1”, wherein a value is indicative of a confidence in the soft decision: a 0.9 may reflect high confidence that the bit is a 1 whereas -0.2 may reflect low confidence that the bit is a 0.  So, a reduced/lower value represents low confidence while a higher number represents a high confidence.  By applying Gorday et al to Liberg et al: a magnitude of a bit is reduced to a smaller number when the bit is punctured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include responsive to determining the subset, reducing, by the first communication node, magnitudes of information bits in the subset of the information bit positions that are punctured.  One would have been motivated to do so since reducing the magnitude of a bit comprises assigning a lower value to the bit.
Liberg et al also do not also disclose determining, by the first communication node, a subset of the information bit positions of the communication that are punctured, the determining being performed based on detected or decoded control information.
Hosseini et al disclose in Figures 1-5 and Sections 0027, 0060, 0061, 0063, 0068, 0069, and 0119 wherein BS 105 transmits downlink control information DCI to UE 115, wherein the DCI indicates resources that are punctured; UE 115 receives and decodes the DCI to determine punctured resources.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, by the first communication node, a subset of the information bit positions of the communication that are punctured, the determining being performed based on detected or decoded control information.  One would have been motivated to do so since downlink control information carries information on which bits are punctured.
Referring to claim 2, Liberg et al do not disclose determining the subset of the information bit positions based on a decoded downlink control indicator associated with uplink communication from the first communication node to the second communication node.
Hosseini et al disclose in Figures 1-5 and Sections 0027, 0060, 0061, 0063, 0068, 0069, and 0119 wherein BS 105 transmits downlink control information DCI to UE 115, wherein the DCI indicates resources that are punctured.  Also in Sections 0015, 0027, 0097, 0119: the DCI indicates assignment of uplink resources for UE 115 to transmit data to BS 105 so the DCI is associated with uplink communication from UE 115 to BS 105.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining the subset of the information bit positions based on a decoded downlink control indicator associated with uplink communication from the first communication node to the second communication node.  One would have been motivated to do so since downlink control information indicates assignment of uplink resources for UE to transmit data to BS.  
Referring to claim 4, Liberg et al disclose in Figures 1-5 decoding (Figure 2, steps 64-66) the information bits in the communication including the information bits in the subset of information bit positions that are punctured responsive to reducing the magnitudes of the information bits in the subset of information bit positions.  Figure 2, steps 64-66: UE 10 performs demodulation and the decoding of the information bits of first data block 50, which includes the punctured information bits since the punctured information bits are regenerated soft bits 56 which are subject to demodulation and decoding.  Refer to Sections 0019-0073.
Referring to claim 7, Liberg et al do not disclose wherein reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises zeroing out magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured.
Gorday et al disclose in Section 0031 wherein a soft bit may be viewed as a “0” or “1”, wherein a value is indicative of a confidence in the soft decision: a 0.9 may reflect high confidence that the bit is a 1 whereas -0.2 may reflect low confidence that the bit is a 0.  A 0.0 (claimed “zeroing out”) may reflect an erasure or no indication of whether the bit is a “0” or “1”.  By applying Gorday et al to Liberg et al: a magnitude of a bit is reduced to a zero when the bit is punctured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises zeroing out magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured.  One would have been motivated to do so since reducing the magnitude of a bit comprises assigning a zero value to the bit.
	Referring to claim 8, Liberg et al disclose in Figures 1-5 wherein reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises setting magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured to a small number (low-confidence value; refer to Gorday et al rejection below).  Sections 0045-0051:  UE forms regenerated soft bits 56.  UE 10 forms each regenerated soft bit 56 as a sign determined by the binary value of the corresponding first hard bit 54 and a magnitude that is set to a low-confidence value in relation to the applicable range of soft bit magnitudes, if the corresponding first hard bit 54 corresponds to a punctured bit position in the first data block 50, or to a high-confidence value, if the corresponding first hard bit 54 corresponds to a non-punctured bit position in the first data block 50.  Punctured bits are omitted from the transmission.  So, UE 10 assigns low-confidence values to regenerated soft bits 56 that correspond to punctured bit positions in the first data block 50 and assigns high-confidence values to regenerated soft bits 56 that correspond to non-punctured bit positions in the first data block 50.   A low-confidence value reads on the claimed “small number” since the claim does not specifically define a “small number”.  Refer to Sections 0019-0073.  
	Liberg et al do not disclose specifically reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises setting magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured to a small number.
Gorday et al disclose in Section 0031 wherein a soft bit may be viewed as a “0” or “1”, wherein a value is indicative of a confidence in the soft decision: a 0.9 may reflect high confidence that the bit is a 1 whereas -0.2 may reflect low confidence that the bit is a 0.  So, a low confidence number is a claimed “small number” such as -0.2 while a high confidence is a large number like 0.9.  By applying Gorday et al to Liberg et al: a magnitude of a bit is reduced to a smaller number like -0.2 when the bit is punctured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises setting magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured to a small number.  One would have been motivated to do so since reducing the magnitude of a bit comprises assigning a small value to the bit.
	Referring to claim 9, Liberg et al disclose in Figures 1-5 wherein reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises down scaling (setting to a low-confidence value; refer to Gorday et al rejection below) magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured.  Sections 0045-0051:  UE forms regenerated soft bits 56.  UE 10 forms each regenerated soft bit 56 as a sign determined by the binary value of the corresponding first hard bit 54 and a magnitude that is set to a low-confidence value in relation to the applicable range of soft bit magnitudes, if the corresponding first hard bit 54 corresponds to a punctured bit position in the first data block 50, or to a high-confidence value, if the corresponding first hard bit 54 corresponds to a non-punctured bit position in the first data block 50.  Punctured bits are omitted from the transmission.  So, UE 10 assigns low-confidence values to regenerated soft bits 56 that correspond to punctured bit positions in the first data block 50 and assigns high-confidence values to regenerated soft bits 56 that correspond to non-punctured bit positions in the first data block 50.   A low-confidence value reads on the claimed “down scaling” since a low-confidence value is a down-scaled version of a high-confidence value.  Refer to Sections 0019-0073.
	Liberg et al do not disclose specifically wherein reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises down scaling magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured.
Gorday et al disclose in Section 0031 wherein a soft bit may be viewed as a “0” or “1”, wherein a value is indicative of a confidence in the soft decision: a 0.9 may reflect high confidence that the bit is a 1 whereas -0.2 may reflect low confidence that the bit is a 0.  So, a low confidence number is a claimed “down scaling” the confidence of the bit to a smaller number such as -0.2 while a high confidence is a large number like 0.9.  By applying Gorday et al to Liberg et al: a magnitude of a bit is reduced to a smaller number like -0.2 via down scaling when the bit is punctured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein reducing the magnitudes of the information bits in the subset of information bit positions that are punctured comprises down scaling magnitudes of soft bit values of the information bits in the subset of information bit positions that are punctured.  One would have been motivated to do so since reducing the magnitude of a bit comprises assigning a small value to the bit via down scaling.
Referring to claim 22, Liberg et al disclose in Figures 1-5 wherein the first communication node comprises a user equipment node (UE 10; apparatus 10 can be a mobile device; Sections 0017 and 0071), the second communication node comprises a radio access network node (not specifically disclosed by UE 10 can receive data from a remote transmitter that can be a radio access network node; refer to Hosseini et al rejection below), and wherein the communication comprises a downlink communication (not specifically disclosed by UE 10 can receive downlink data from a remote transmitter that can be a radio access network node; refer to Hosseini et al rejection below).  Refer to Sections 0019-0073.
Hosseini et al disclose in Figures 1-5 and Sections 0027, 0060, 0061, 0063, 0068, 0069, and 0119 wherein BS 105 (claimed “radio access network node”) transmits downlink control information DCI to UE 115, wherein the DCI indicates resources that are punctured, and BS 105 also transmits downlink data to UE 115.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first communication node comprises a user equipment node, the second communication node comprises a radio access network node, and wherein the communication comprises a downlink communication.  One would have been motivated to do so since a UE receives downlink data from a BS.
Referring to claim 24, Liberg et al disclose in Figures 1-5 a first communication node (UE 10; apparatus 10 can be a mobile device; Sections 0017 and 0071) comprising:	
A transceiver (transmitter 16/receiver 18) configured to provide communication with a second communication node over a wireless interface (wireless interface between UE 10 and remote transmitter).
A processor (additional processing circuitry 20 and rx processing 24) coupled with the transceiver, the processor being configured to provide reception/transmission from/to the second communication node through the transceiver, and the processor configured to perform operations comprising (additional processing circuitry 20 and rx processing 24 perform functions of UE 10): 
Receiving, from a second communication node, the communication including information bits in a plurality of information bit positions.
Determining a subset of the information bit positions of the communication that are punctured…
Responsive to determining the subset, reducing magnitudes of information bits in the subset of the information bit positions that are punctured.
Liberg et al do not specifically disclose responsive to determining the subset, reducing magnitudes of information bits in the subset of the information bit positions that are punctured.
Liberg et al also do not disclose determining a subset of the information bit positions of the communication that are punctured, the determining being performed based on detected or decoded control information.  Refer to the rejection of claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al, and in further view of U.S. Publication No. 20190165906 to Bala et al.
	Liberg et al do not disclose determining the subset of the information bit positions based on detected modulation symbols being different from modulation symbols associated with the information bits.
Bala et al disclose in Figure 11 and Sections 0104-0106 wherein punctured data is associated with a different modulation order than non-punctured data. A transmitter uses a first modulation order for punctured RE(s) and a second modulation order for non-punctured RE(s), wherein the first modulation order has a higher modulation order than the second modulation order.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining the subset of the information bit positions based on detected modulation symbols being different from modulation symbols associated with the information bits.  One would have been motivated to do so since punctured data has a different modulation order than non-punctured data.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al, and in further view of U.S. Publication No. 20100235722 to Lin. 
	Liberg et al do not disclose wherein decoding the information bits comprises rate matching a number of the information bits in the communication including the information bits in the subset of information bit positions that are punctured.
Lin discloses in Sections 0080, 0082, 0084, 0093, 0095, 0097, 0130, and 0116 wherein a receiver performs decoding on received data, wherein the decoding comprises performing rate matching on the received data including punctured bits.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein decoding the information bits comprises rate matching a number of the information bits in the communication including the information bits in the subset of information bit positions that are punctured.  One would have been motivated to do so since rate matching is performed in the decoding of data including the punctured data.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al, and in further view of U.S. Publication No. 20140254444 to Kim et al.
Liberg et al do not disclose wherein decoding the information bits in the communication comprises decoding the information bits in the communication excluding control bits in the communication associated with downlink data.
Kim et al disclose in Section 0003 a terminal decodes a data signal excluding the control signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein decoding the information bits in the communication comprises decoding the information bits in the communication excluding control bits in the communication associated with downlink data.  One would have been motivated to do so to decode the received and not the control information.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al, and in further view of U.S. Publication No. 20160352481 to Jiang et al.
	Referring to claim 10, Liberg et al do not disclose wherein the subset of the information bit positions that are punctured include control information.
Jiang et al disclose in Figures 4A and 8 and in Sections 0059 and 0076 wherein punctured data includes control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the subset of the information bit positions that are punctured include control information.  One would have been motivated to do so since punctured data can conventionally include control information.  
	Referring to claim 11, Liberg et al do not disclose in Figures 1-5 wherein the communication is a first communication (first data block 50).  Remote transmitter transmits first data block 50 to UE 115.  Refer to Sections 0019-0073.
Liberg et al do not disclose … and wherein the control information comprises uplink control information that is associated with a second communication from the first communication node to the second communication node.
Hosseini et al disclose in Figures 1-5 and Sections 0027, 0060, 0061, 0063, 0068, 0069, and 0119 wherein BS 105 transmits downlink control information DCI to UE 115, wherein the DCI indicates resources that are punctured.  Also in Sections 0015, 0027, 0097, 0119: the DCI indicates assignment of uplink resources (claimed “uplink control information”) for UE 115 to transmit uplink data (claimed “second communication”) to BS 105.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … and wherein the control information comprises uplink control information that is associated with a second communication from the first communication node to the second communication node.  One would have been motivated to do so since downlink control information indicates assignment of uplink resources for UE to transmit data to BS.  
	Referring to claim 12, Liberg et al do not disclose transmitting the second communication from the first communication node to the second communication node, wherein the second communication is transmitted using the control information.
Hosseini et al disclose in Figures 1-5 and Sections 0027, 0060, 0061, 0063, 0068, 0069, and 0119 wherein BS 105 transmits downlink control information DCI to UE 115, wherein the DCI indicates resources that are punctured.  Also in Sections 0015, 0027, 0097, 0119: the DCI indicates assignment of uplink resources (claimed “uplink control information”) for UE 115 to transmit uplink data (claimed “second communication”) to BS 105;  UE 115 uses the uplink resource assignment to transmit uplink data to BS 105.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting the second communication from the first communication node to the second communication node, wherein the second communication is transmitted using the control information.  One would have been motivated to do so since downlink control information indicates assignment of uplink resources for UE to transmit data to BS and UE transmits data to BS according to the uplink assignment.  
	Referring to claim 13, Liberg et al do not disclose detecting information bits in the subset of the information bit positions that are punctured to obtain the control information.
Jiang et al disclose in Figures 4A and 8 and in Sections 0059 and 0076 wherein punctured data includes control information.  So, a receiver detects punctured data in order to determine the control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting information bits in the subset of the information bit positions that are punctured to obtain the control information.  One would have been motivated to do so since punctured data can conventionally include control information.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al in view of U.S. Publication No. 20160352481 to Jiang et al, and in further view of U.S. Publication No. 20180070341 to Islam et al.
	Liberg et al do not disclose wherein a location in a time-frequency space of the subset of the information bit positions that are punctured is known to the first communication node.
Islam et al disclose in Section 0105 wherein traffic can be transmitted in a time-frequency space of punctured resources.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a location in a time-frequency space of the subset of the information bit positions that are punctured is known to the first communication node.  One would have been motivated to do so since punctured bits occupy a time-frequency space.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al in view of U.S. Publication No. 20160352481 to Jiang et al in view of U.S. Publication No. 20180070341 to Islam et al, and in further view of U.S. Publication No. 20190268107 to Yasukawa et al.
	Referring to claim 15, Liberg et al do not disclose detecting DCI in the communication; and determining the location of the subset of information bit positions that are punctured from the DCI.
Yasukawa et al disclose in Figure 13 and Sections 0090-0091 that UE receives downlink control information from BS; the punctured resource is notified of with different downlink control information from the downlink control information.  Jiang et al also disclose in Figures 4A and 8 and in Sections 0059 and 0076 wherein punctured data includes control information.  So, a receiver detects punctured data in order to determine the control information, as indicated from the downlink control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting DCI in the communication; and determining the location of the subset of information bit positions that are punctured from the DCI.  One would have been motivated to do so so the receiver can decode the control bits from the punctured bits as indicated by the DCI.
	Referring to claim 16, Liberg et al do not disclose wherein the DCI comprises UL DCI that schedules UL resources for use by the first communication node.
Hosseini et al disclose in Figures 1-5 and Sections 0027, 0060, 0061, 0063, 0068, 0069, and 0119 wherein BS 105 transmits downlink control information DCI to UE 115, wherein the DCI indicates resources that are punctured.  Also in Sections 0015, 0027, 0097, 0119: the DCI indicates assignment of uplink resources (claimed “UL DCI”) for UE 115 to transmit data to BS 105 so the DCI is associated with uplink communication from UE 115 to BS 105.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the DCI comprises UL DCI that schedules UL resources for use by the first communication node.  One would have been motivated to do so since downlink control information indicates assignment of uplink resources for UE to transmit data to BS. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al in view of U.S. Publication No. 20160352481 to Jiang et al, and in further view of U.S. Publication No. 20190319750 to Khosravirad et al.
	Liberg et al do not disclose wherein the control information was provided by the second communication node to override data bits in the subset of the information bit positions that are punctured.
Khosravirad et al disclose in Sections 0030, 0034, and 0039 wherein BS can transmit other information over punctured bits if the other information has higher priority than the punctured bits, so BS can override the punctured bits with higher priority information.  BS can transmit control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the control information was provided by the second communication node to override data bits in the subset of the information bit positions that are punctured.  One would have been motivated to do so since data such as control information from BS can have higher priority than punctured bits, and override the punctured bits.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al, and in further view of U.S. Publication No. 20160352481 to Jiang et al, and in further view of U.S. Publication No. 20190268107 to Yasukawa et al.
	Liberg et al do not disclose receiving DCI at the first communication node from the second communication node, wherein the DCI indicates that the control information is included in the subset of the information bits that are punctured.
Yasukawa et al disclose in Figure 13 and Sections 0090-0091 that UE receives downlink control information from BS; the punctured resource is notified of with different downlink control information from the downlink control information.  Jiang et al also disclose in Figures 4A and 8 and in Sections 0059 and 0076 wherein punctured data includes control information.  So, a receiver detects punctured data in order to determine the control information, as indicated from the downlink control information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving DCI at the first communication node from the second communication node, wherein the DCI indicates that the control information is included in the subset of the information bits that are punctured.  One would have been motivated to do so so the receiver can decode the control bits from the punctured bits as indicated by the DCI.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0006890 to Liberg et al in view of U.S. Publication No. 20070242599 to Gorday et al in view of U.S. Publication No. 20180234993 to Hosseini et al in view of U.S. Publication No. 20160352481 to Jiang et al, and in further view of U.S. Publication No. 20170033901 to Tavildar et al. 
	Referring to claim 19, Liberg et al do not disclose receiving downlink control information at the first communication node from the second communication, wherein the downlink control information indicates that the control information is associated with a third communication node.
Tavildar et al disclose in Section 0067 wherein BS transmits multiple DCIs to a UE during a subframe.  BS multiplexes multiple DCIs to a UE in a PDCCH in a subframe by including an RNTI of the UE in each of the DCIs.  For example: BS multiplexes a first DCI for a first UE (claimed “first communication node”), a second DCI for a second UE (claimed “third communication node”), a third DCI for the first UE, a fourth DCI for a third UE (claimed “third communication node”), and a fifth DCI for the first UE in a single PDDCH, wherein the second UE or the third UE can read on the claimed “third communication node”.  So, each UE receives the DCI of other UEs, specifically, the first UE receives the DCI of the second UE and the third UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving downlink control information at the first communication node from the second communication, wherein the downlink control information indicates that the control information is associated with a third communication node.  One would have been motivated to do so so that BS can inform each UE of the DCIs of other UEs to facilitate data communication.
	Referring to claim 20, Liberg et al do not disclose wherein the first communication node comprises a first user equipment node, wherein the second communication node comprises a radio access network node, and wherein the third communication node comprises a second user equipment node.
Tavildar et al disclose in Section 0067 wherein BS (claimed “second communication node comprises a radio access network node”) transmits multiple DCIs to a UE during a subframe.  BS multiplexes multiple DCIs to a UE in a PDCCH in a subframe by including an RNTI of the UE in each of the DCIs.  For example: BS multiplexes a first DCI for a first UE (claimed “first communication node comprises a first user equipment node”), a second DCI for a second UE (claimed “third communication node comprises a second user equipment node”), a third DCI for the first UE, a fourth DCI for a third UE (claimed “third communication node comprises a second user equipment node”), and a fifth DCI for the first UE in a single PDDCH, wherein the second UE or the third UE can read on the claimed “third communication node comprises a second user equipment node”.  So, each UE receives the DCI of other UEs, specifically, the first UE receives the DCI of the second UE and the third UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first communication node comprises a first user equipment node, wherein the second communication node comprises a radio access network node, and wherein the third communication node comprises a second user equipment node.  One would have been motivated to do so so that BS can inform each UE of the DCIs of other UEs to facilitate data communication.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20210168836 to Takeda et al disclose in Figures 1-20 a method wherein retransmission is controlled: BS transmits downlink control information to UE to indicate punctured resources, and UE discards soft bits that correspond to the punctured resources.  Sections 0094 and 0112.  Refer to Sections 0045-0199.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
April 11, 2022